Title: Madison’s Notes for Debates on the General Assessment Bill, [Outline A], [23–24 December 1784]
From: Madison, James
To: 


[Outline A]
[23–24 December 1784]
Debate on Bill for Relig. Estabt proposed by Mr. Henry
1. limited
2. in particular
3. What is Christianity? Courts of law to Judge
4. What edition, Hebrew, Septuagint, or vulgate? What copy—what translation?
5. What books canonical, what apochryphal? the papists holding to be the former what protestants the latter, the Lutherans the latter what other protestants & papists the former
6. In What light are they to be viewed, as dictated every letter by inspiration, or the essential parts only? or the matter in generall not the words?
7. What sense the true one, for if some doctrines be essential to Christianity, those who reject these, whatever name they take are no Christian Society?
8. Is it Trinitarianism, arianism, Socinianism? Is it salvation by faith or works also—by free grace, or free will—&c &c &c—
9. What clue is to guide Judge thro’ this labyrinth? When the question comes before them whether any particular Society is a Christian Society?
10. Ends in what is orthodoxy, what heresy?
